United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3374
                                    ___________

Sandy R. Jackson,                    *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the
     v.                              * District of Nebraska.
                                     *
University of Nebraska Board of      *       [UNPUBLISHED]
Regents,                             *
                                     *
            Appellee.                *
                                ___________

                          Submitted: April 5, 2002
                              Filed: April 8, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Sandy R. Jackson brought this action against the University of Nebraska Board
of Regents (University), claiming the University terminated his Ph.D. program,
harassed him, and otherwise discriminated against him based on his race, in violation
of Title VI of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000d to 2000d-7. At trial,
after the close of Jackson’s proof, the district court1 entered judgment as a matter of


      1
       The HONORABLE DAVID L. PIESTER, United States Magistrate Judge for
the District of Nebraska, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
law for the University, and Jackson appeals. Having reviewed the district court’s
factual findings for clear error and its legal conclusions de novo, see Clark v. Runyon,
218 F.3d 915, 918 (8th Cir. 2000), we affirm.

      We agree with the district court that Jackson did not prove that any of the
allegedly discriminatory or harassing actions were based on his race. See Habib v.
Nationsbank, 279 F.3d 563, 566 (8th Cir. 2001); Bradley v. Widnall, 232 F.3d 626,
632 (8th Cir. 2000); Fuller v. Rayburn, 161 F.3d 516, 518 (8th Cir. 1998).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-